Case 3:18-cv-00925-JLS-MSB Document 113 Filed 12/12/19 PageID.3982 Page 1 of 3



   1   QUINN EMANUEL URQUHART &
       SULLIVAN, LLP
   2
       Amar L. Thakur (SBN 194025)                    Christopher Tayback (SBN 145532)
   3   amarthakur@quinnemanuel.com                    christayback@quinnemanuel.com
       5095 Rancho Quinta Bend                        865 S. Figueroa St., 10th Fl.
   4   San Diego, CA 92130                            Los Angeles, CA 90017
   5   Tel: (213) 443-3000                            Tel: (213) 443-3000
       Fax: (213) 443-3100                            Fax: (213) 443-3100
   6
   7   Jane M. Byrne (NY 2266443)
       janebyrne@quinnemanuel.com
   8   Guyon H. Knight (NY 5003108)
   9   guyonknight@quinnemanuel.com
       Jonathan E. Feder (NY 5409172)
  10   jonathanfeder@quinnemanuel.com
  11   Shira A. Steinberg (NY 5695580)
       shirasteinberg@quinnemanuel.com
  12   51 Madison Ave., 22nd Fl.
  13   New York, NY 10010
       Tel.: (212) 849-7000
  14   Fax: (212) 849-7100
  15
       Attorneys for Defendant Allied World Surplus
  16   Lines Insurance Company
  17
  18                         UNITED STATES DISTRICT COURT
  19                      SOUTHERN DISTRICT OF CALIFORNIA

  20 AMERICAN CLAIMS                              Case No. 18-CV-00925 JLS (MSB)
     MANAGEMENT, INC.,
  21                                              MOTION TO FILE DOCUMENTS UNDER
            Plaintiff and Counterclaim-           SEAL
  22        Defendant,                            Date:        December 19, 2019
  23     v.                                       Time:        1:30 p.m.
                                                  Judge:       Hon. Janis L. Sammartino
  24 ALLIED WORLD SURPLUS
     LINES INSURANCE COMPANY                      Courtroom:   Courtroom 4D
  25 (f/k/a Darwin Select Insurance
     Company),
  26
  27         Defendant and
             Counterclaimant.
  28

                                                                         Case No. 18cv00925 JLS (MSB)
                                                                                                   .
Case 3:18-cv-00925-JLS-MSB Document 113 Filed 12/12/19 PageID.3983 Page 2 of 3



   1 TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
   2         Pursuant to Southern District of California Civil Local Rule 79.2, Defendant and
   3 Counterclaimant Allied World Surplus Lines Insurance Company (“Allied World”)
   4 hereby requests that the documents listed below be filed under seal:
   5 1.      The following exhibits to the Declaration of Guyon H. Knight In Support of
   6         Allied World’s Motion For Summary Judgment (“Knight Declaration”):
   7         1.1    Exhibit 85 to the Knight Declaration which has been designated
   8                confidential by ACM pursuant to ¶ 4 of the Protective Order (Dkt. 38).
   9         1.2    Exhibit 86 to the Knight Declaration consisting of excerpted pages from
  10                the April 25, 2019 deposition of Dhara Patel designated confidential by
  11                ACM under ¶ 6 of the Protective Order (Dkt. 38).
  12         1.3    Exhibit 89 to the Knight Declaration consisting of excerpted pages from
  13                the June 11, 2019 deposition of Robert Schraner designated confidential
  14                by ACM under ¶ 6 of the Protective Order (Dkt. 38).
  15         1.4    Exhibit 90 to the Knight Declaration consisting of excerpted pages from
  16                the July 17, 2019 deposition of Dhara Patel as ACM’s 30(b)(6) witness
  17                designated confidential by ACM under ¶ 6 of the Protective Order (Dkt.
  18                38).
  19 2.      An unredacted copy of Allied World’s Reply in Further Support Of Its Motion
  20         For Summary Judgment, which contains and describes confidential and sealed
  21         material from the exhibits to the Knight Declaration listed in ¶ 1 above.
  22         For the foregoing reasons, good cause exists for Allied World’s request.
  23 Accordingly, on the basis of this motion, on the pleadings in this case, and on such other
  24 matters as Allied World may call to the Court’s attention, Allied World hereby requests
  25 that this Court allow it to file under seal the documents listed in ¶¶ 1-2 above.
  26
  27
  28

                                                  -1-                      Case No. 18cv0925 JLS (MSB)
                                                                MOTION TO FILE DOCUMENTS UNDER SEAL
Case 3:18-cv-00925-JLS-MSB Document 113 Filed 12/12/19 PageID.3984 Page 3 of 3



   1 DATED: December 12, 2019          QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
   2
   3                                    By s/ Amar Thakur
                                          amarthakur@quinnemanuel.com
   4
                                          Attorneys for Defendant and
   5                                      Counterclaimant Allied World Surplus Lines
                                          Insurance Company
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                           -2-                    Case No. 18cv0925 JLS (MSB)
                                                       MOTION TO FILE DOCUMENTS UNDER SEAL
